Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 SEC Registration No. 333-43593 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN LITHIA MOTORS, INC. 360 East Jackson Street Medford, OR 97501 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS AUDITORS REPORT AND FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS Page INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS AUDITORS REPORT 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-9 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2007 Schedule H, Line 4I  Schedule of assets (held at end of year) 10 EXHIBIT INDEX Consent of Independent Registered Public Accounting Firm 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Plan Administrator of the Lithia Motors, Inc. Salary Reduction Profit Sharing Plan We have audited the financial statements of the Lithia Motors, Inc. Salary Reduction Profit Sharing Plan (the Plan) as of December 31, 2007 and 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2007, as listed in the accompanying table of contents. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plans internal control over financial reporting. Our audit included consideration over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plans internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Plans management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for benefits for the year ended December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, as listed in the accompanying table of contents, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plans management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mohler, Nixon & Williams MOHLER, NIXON & WILLIAMS Accountancy Corporation Campbell, California June 24, 2008 1 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2007 2006 ASSETS Investments, at fair value Registered investment companies $ 53,539,492 $ 49,601,922 Common collective trust 8,970,267 7,203,373 Lithia Motors, Inc. Class A Common Stock 5,047,145 5,958,055 Participant loans 3,911,262 3,136,988 71,468,166 65,900,338 Employer's contribution receivable 1,042,725 1,023,084 72,510,891 66,923,422 LIABILITIES Excess participant contributions payable (33,195) (119,463) Net assets available for benefits at fair value 72,477,696 66,803,959 Adjustment from fair value to contract value for fully-benefit responsive investment contracts 162,180 218,765 NET ASSETS AVAILABLE FOR BENEFITS $ 72,639,876 $ 67,022,724 2 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2007 ADDITIONS TO NET ASSETS ATTRIBUTED TO Investment income Net appreciation in fair value of investments $ 1,685,967 Interest and dividends 296,882 Other income 3,207 1,986,056 Contributions Employer's 1,042,601 Participants' 12,856,070 Rollovers 922,629 14,821,300 16,807,356 DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO Benefits paid to participants 10,559,280 Administrative expenses 255,720 Deemed distributed loans 375,204 11,190,204 NET INCREASE IN NET ASSETS 5,617,152 NET ASSETS AVAILABLE FOR BENEFITS Beginning of year 67,022,724 End of year $ 72,639,876 3 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1  DESCRIPTION OF PLAN The following description of Lithia Motors, Inc. Salary Reduction Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plans provisions. General  The Plan is a defined contribution plan covering all eligible employees of Lithia Motors, Inc. and its subsidiaries (the Company) as defined in plan documents. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA) as amended. Contributions  Each year, the Company contributes to the Plan an amount determined annually by the Companys senior management. Participants may contribute, under a salary reduction agreement, the maximum allowed by the Internal Revenue Service under Code Section 402(g). Participants direct the investment of contributions into various investment options offered by the Plan. The Plan currently offers various registered investment companies managed by DWS Scudder as well as shares of Class A Common Stock of the Company. Participant Accounts  Each participants account is credited with the participants contribution and an allocation of the Companys contribution and Plan earnings, and is charged with an allocation of administrative expenses. Allocations are based on account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participants vested account. Vesting  Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in the remainder of their accounts is based on years of continuous service. A participant is 100% vested after six years of credited service. Participant Loans  Participants may borrow from their fund accounts a minimum of $500 and a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan transactions are treated as a transfer from the investment fund to the participant loan fund. Loan terms range up to five years or up to thirty years for the purchase of a primary residence. The loans are secured by the vested balance in the participants account and bear interest at a rate of prime + 1% (from 5.0% to 10.5% as of December 31, 2007) at the time the loan is issued. Principal and interest are paid ratably through semimonthly payroll deductions. Forfeited Accounts  Forfeited non-vested accounts at December 31, 2007 and 2006 totaled $206,489 and $172,606, respectively, and are used to reduce future employer contributions. Forfeitures utilized to reduce the employers contribution for the year ended December 31, 2007 amounted to $222,671. 4 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 2  SUMMARY OF ACCOUNTING POLICIES Basis of Accounting  The financial statements of the Plan are prepared under the accrual method of accounting. As required by the FSP AAG INV-1, the Statements of Net Assets Available for Benefits presents the fair value of the Plans investment in a common/collective trust which has underlying assets in investment contracts as well as the adjustment of the underlying fully benefit-responsive investment contracts from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Use of Estimates  The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Investment Valuation and Income Recognition  The Plans investments are stated at fair value. Shares of registered investment companies and shares of Lithia Motors, Inc. are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year-end. Participant loans are valued at cost, which approximates fair value. Purchases and sales of securities are recorded on the trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Investment securities are exposed to various risks, such as interest rate, market, and credit risk. It is reasonably possible, given the level of risk associated with investment securities, that changes in the near term could materially affect participants account balances and the amounts reported in the financial statements. Payment of Benefits  Benefits are recorded when paid. Administrative Expenses  Substantially all expenses relating to the Plan are paid by the Plan. NOTE 3  PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants would become 100% vested in their accounts. NOTE 4  INCOME TAX STATUS The Plan obtained its latest determination letter on May 3, 2002, in which the Internal Revenue Service stated that the Plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code. The Plan has been amended since receiving the determination letter. However, the Plan administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. Therefore, no provision for income taxes has been included in the Plans financial statements. 5 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 5  INVESTMENTS The following presents investments that represent 5% or more of Plan net assets at: December 31, 2007 2006 Registered investment companies BR Health SCI Opport Port Fund - A $ 4,028,769 $ 3,490,755 AM FNDS Europacific Growth Fund $ 5,246,411 $ 4,204,173 Templeton Developing Markets Fund -A $ 4,640,547 $ 3,549,717 DWS S&P 500 Index Fund -S $ 4,576,313 $ 4,856,077 Growth Fund of America -R3 $ 5,116,757 $ 4,704,903 DWS Equity Partners Fund -A $ 3,603,823 $ 4,841,173 DWS Dreman High Return Equity Fund -A $ 4,197,104 $ 4,847,116 DWS Stable Value Fund A $ 9,132,447 $ 7,422,138 Lithia Motors, Inc. Common Stock $ 4,977,321 $ 5,916,290 Participant Loans $ 3,911,262 $ 3,136,988 For the year ended December 31, 2007, the Plans investments, including gains and losses on investments bought and sold, as well as held during the period, appreciated (depreciated) in value as follows: Registered investment companies $ 5,036,617 Common/Collective Trust 307,049 Lithia Motors, Inc. Class A Common Stock (3,657,699) Total $ 1,685,967 6 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 6  RECONCILIATION OF FINANCIAL STATEMENTS TO SCHEDULE H OF FORM 5500 The following is a reconciliation of net assets available for benefits per the financial statements to Schedule H of Form 5500: December 31, 2007 2006 Net assets available for benefits per the financial statements $ 72,639,876 $ 67,022,724 Employer contributions receivable not accrued on Schedule H of Form 5500 (1,042,725) (1,023,084) Benefits payable accrued on Schedule H of Form 5500 but not on financial statements (30,086) (44,077) Excess participant contributions payable not accrued on Schedule H of Form 5500 33,195 119,463 Net assets available for benefits per Schedule H of Form 5500 $ 71,600,260 $ 66,075,026 The following are reconciliations of employer and employee contributions and distributions per the financial statements for the year ended December 31, 2007 to Schedule H of Form 5500 as the Form 5500 is prepared on a cash basis while the financial statements are prepared on the accrual basis of accounting: 12/31/2007 Employer contributions per the financial statements $ 1,042,601 Plus employer contributions received by the Plan not accrued on Schedule H of Form 5500 1,023,084 Less employer contributions not received by the Plan and not accrued on Schedule H of Form 5500 (1,042,725) Employer contributions per Schedule H of Form 5500 $ 1,022,960 7 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 6  RECONCILIATION OF FINANCIAL STATEMENTS TO SCHEDULE H OF FORM 5500 (Continued) 12/31/2007 Employee contributions per the financial statements $ 12,856,070 Excess participant contributions for 2007 33,195 Excess contribution payable for 2006 (119,463) Actual excess contributions during 2007 relating to 2006 123,455 Employee contributions per the Schedule H of Form 5500 $ 12,893,257 12/31/2007 Total distributions per the financial statements $ 10,934,484 Less benefits payable accrued for 2006 (44,077) Benefits payable accrued on Schedule H of Form 5500 but not on financial statements 30,086 Excess contributions during 2007 relating to 2006 123,455 Total distributions per the Schedule H of Form 5500 $ 11,043,948 NOTE 7  TRANSACTIONS WITH PARTIES-IN-INTEREST AND RELATED PARTIES Transactions in shares of the Plan Sponsors common stock qualify as party-in-interest transactions under the provisions of ERISA. During 2007, the Plan made purchases of $5,118,048 and sales of $2,371,259 of the Plan Sponsors common stock. Certain Plan investments are managed by DWS Scudder, the trustee of the Plan. Any purchases and sales of these funds are performed in the open market at fair value. Such transactions, while considered party-in-interest transactions under ERISA regulations, are permitted under the provisions of the Plan and are specifically exempt from the prohibition of party-in-interest transactions under ERISA. 8 NOTE 8  SUBSEQUENT EVENT The Plan Sponsors common stock market value per share has decreased approximately 58% since its market value at December 31, 2007. This would result in approximately 4% decline in the Plans net assets. 9 SUPPLEMENTAL SCHEDULE LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN SCHEDULE H, LINE 4I  SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2007 EIN 93- 0572810 PN 003 (c) Description of investment including (b) Identify of issue, borrower, lessor, or maturity date, rate of interest, (a) similar party collateral, par, or maturity value Number of Shares (d) Cost (e) Current value * DWS Stable Value Fund A Common/Collective Trusts N/A N/A $ 9,132,447 Amrcent Inflation -ADJ BDN Fund - ADV Registered Investment Company 96,484 N/A 1,083,511 Dreyfus Premier SMCP Val Fund -A Registered Investment Company 52,044 N/A 893,588 BR Health SCI Opport Port Fund - A Registered Investment Company 134,248 N/A 4,028,769 Allianz RCM Global Tech Fund -A Registered Investment Company 38,894 N/A 1,966,466 AM FNDS Europacific Growth Fund Registered Investment Company 104,802 N/A 5,246,411 GS High Yield Fund -A Registered Investment Company 128,865 N/A 981,949 Templeton Developing Markets Fund -A Registered Investment Company 152,149 N/A 4,640,547 GS Mid Cap Value Fund -A Registered Investment Company 16,595 N/A 586,637 Allianz CCM Mid Cap Fund Registered Investment Company 104,859 N/A 2,841,669 MFS Utilities Fund Class A Registered Investment Company 123,196 N/A 2,383,833 MFS Total Return Fund -A Registered Investment Company 182,699 N/A 2,784,327 Alger Smallcap Growth Fund -A Registered Investment Company 276,083 N/A 2,084,428 * DWS S&P 500 Index Fund -S Registered Investment Company 234,794 N/A 4,576,313 Growth Fund of America -R3 Registered Investment Company 152,648 N/A 5,116,757 * DWS Moderate Allocation Fund -A Registered Investment Company 189,476 N/A 2,377,921 * DWS Growth Allocation Fund -A Registered Investment Company 16,415 N/A 247,212 * DWS Equity Partners Fund -A Registered Investment Company 144,384 N/A 3,603,823 * DWS Core Fixed Income Fund -A Registered Investment Company 241,120 N/A 2,582,399 * DWS Global Opportunities Fund -A Registered Investment Company 23,582 N/A 995,410 * DWS Growth Plus Allocation Fund -A Registered Investment Company 27,838 N/A 320,417 * DWS Dreman High Return Equity Fund -A Registered Investment Company 90,221 N/A 4,197,104 * Company Stock Pending Fund Other Investments N/A N/A 69,825 * Lithia Motors, Inc. Common Stock Common Stock 362,514 N/A 4,977,321 * Participant Loans Interest Rates (5.0% to 10.5%) N/A N/A 3,911,262 $ 71,630,346 N/A - Cost is not applicable as these are participant directed investments. * - Party in interest to the Plan 10 SIGNATURE PAGE Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 24, 2008 LITHIA MOTORS, INC. SALARY REDUCTION PROFIT SHARING PLAN TRUST By: /s/Jeffery B. DeBoer Jeffrey B. DeBoer, Trustee 11 EXHIBIT INDEX Exhibit Description 23 Consent of Independent Registered Public Accounting Firm 12
